 

Exhibit 10.5

 

ENVIRONMENTAL INDEMNITY

 

Cover Sheet

 

Date: August 19, 2015     Borrower: BRG ASHTON NC, LLC, a Delaware limited
liability company     Indemnitor: BLUEROCK RESIDENTIAL GROWTH REIT, INC., a
Maryland corporation

 

Indemnitor's Notice Address:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attn:Jordan Ruddy & Michael L. Koenig, Esq.

 

Lender: Sun Life Assurance Company of Canada, a Canadian corporation, together
with other holders from time to time of the Note (as herein defined).

 

Lender's Notice Address: c/o Sun Life Assurance Company of Canada   One Sun Life
Executive Park   Wellesley Hills, Massachusetts 02481   Attention:  Mortgage
Investments Group

 

State:   North Carolina     Note: a Promissory Note from AR I Borrower, LLC, a
Delaware limited liability company (“Original Borrower’) to Lender dated
November 22, 2013 in the original principal amount of $31,900,000 as amended by
Borrower by that certain Note, Deed of Trust and Related Loan Documents
Assignment Assumption and Modification Agreement dated of even date herewith
(the “Assignment Agreement”), and all replacements, substitutions,
modifications, renewals and extensions thereof.     Property: the land,
improvements and personal property located at 10320 Grobie Way, Mecklenburg
County, North Carolina and being more particularly described in the Mortgage.  
  Mortgage: a certain Deed of Trust and Security Agreement and Fixture Filing
from  Original Borrower to Lender encumbering the Property, dated November  22,
2013 and recorded in the Mecklenburg County Register of Deeds,  Book 28849, Page
636, as assumed by Borrower by the Assignment  Agreement, and all modifications
or amendments thereto or extensions  thereof.

 

 

 

 

Table of Contents

 



1. DEFINITION OF TERMS 1       2. INDEMNITY 1       3. REPRESENTATIONS AND
WARRANTIES 2         3.1 Compliance with Laws 2   3.2 Contamination 2   3.3
Legal Actions 2   3.4 Use and Condition of the Property 2       4. COVENANTS 2  
    4.1 Notice 2   4.2 Use 2   4.3 Clean-Up 2   4.4 Liens 3       5. GENERAL 3  
      5.1 Survival 3   5.2 Release of Indemnification Obligations 3   5.3
Remedies Cumulative 3   5.4 Joint and Several Liability 3   5.5 Notices

3

  5.6 Governing Law 4   5.7 Successors and Assigns 4   5.8 Construction 4   5.9
Severability 4   5.10 Time of the Essence 4       6. JOINDER BY BORROWER 4

 

 

 

 

1.DEFlNlTlON OF TERMS. As used herein, the terms defined on the cover sheet
hereof shall have the meanings given on such sheet, and the following terms
shall have the following meanings:

 

1.1Clean Up: removal and/or remediation of Contamination in accordance with Laws
and good commercial practice.

 

1.2Contamination: the presence of, use, generation, manufacture, storage,
treatment, disposal, discharge or release on, from or to the Property of
Hazardous Substances.

 

1.3Environmental Actions or Claims: any claim, action or proceeding brought by a
governmental authority in connection with Contamination or any claim or action
brought by a third party relating to Contamination.

 

1.4Hazardous Substances: all substances and compounds prohibited or regulated
under any Law; materials containing asbestos or urea formaldehyde; gasoline and
other petroleum products; flammable explosives; radon and other natural gases;
radioactive materials; and polychlorinated bephenyls and similar solvents.

 

1.5Laws: any and all Federal, regional, state or local laws, ordinances, rules,
regulations, statutes, decisions, orders, judgments, directives or decrees of
any governmental or regulatory authority, court or arbitrator whether now in
force or as amended or enacted in the future, relating to health or the
environment, including, without limitation, the Water Pollution Control Act, the
Toxic Substances Control Act, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 as amended by the Superfund Amendment
and Reauthorization Act of 1986, the Resource Conservation and Recovery Act of
1976, and all regulations thereunder.

 

1.6Transition Date: means the date which is the tenth (10th) anniversary of the
date that the Secured Debt shall have been paid in full voluntarily, whether at
maturity or in connection with a voluntary prepayment.

 

2.INDEMNITY. Indemnitor acknowledges that because of Indemnitor's relationship
to Borrower, Indemnitor will substantially benefit from the assumption of the
loan by Borrower evidenced by the Assignment Agreement (as such loan is
evidenced by the Note). For this and other valuable consideration, Indemnitor
hereby agrees to indemnify, defend with counsel approved by Lender and hold
harmless Lender, its agents, employees and contractors from and against, and,
upon demand, reimburse Lender for, all claims, demands, liabilities, losses,
damages, judgments, penalties, costs and expenses, including, without
limitation, reasonable attorney's fees and disbursements, which may be imposed
upon, asserted against or incurred or paid by Lender on or after the date hereof
by reason of, on account of or in connection with (a) any Contamination, (b) any
Clean-Up, (c) any Environmental Actions or Claims, (d) the imposition or
recording of a lien against the Property due to any Contamination; (e) any
breach by Indemnitor of the covenants contained herein or (f) any representation
or warranty made by Indemnitor herein which proves to be untrue, misleading or
is not fulfilled, in any material way.

 

The foregoing indemnification shall apply in all instances, unless the claim (i)
was directly caused by the gross negligence or intentional misconduct of Lender
or (ii) is the result of a matter first occurring from and after the date Lender
takes title to the Property by foreclosure or deed in lieu thereof.

 

1 

 

 

3.REPRESENTATIONS AND WARRANTIES. Indemnitor represents and warrants that, to
the best of its knowledge, after due investigation and inquiry, the following
are true, correct and complete:

 

3.1Compliance with Laws. Except as may be set forth in the Phase I Report [and
if applicable, the Phase II Report] (as defined in the Mortgage), the Property
and each tenant's use of the Property is in compliance with all Laws.

 

3.2Contamination. Except as may be set forth in the Phase I Report, no
Contamination has occurred.

 

3.3Legal Actions. Except as may be set forth in the Phase I Report, there are no
Environmental Actions or Claims pending or threatened against Borrower, the
Property, Indemnitor, or any tenant on the Property.

 

3.4Use and Condition of the Property. To Borrower’s knowledge, none of the
tenants or occupants nor any prior tenants or occupants on the Property use or
operate or have used or operated the Property in a manner which resulted or will
result in Contamination. Except as may be set forth in the Phase I Report, the
buildings and other improvements on the Property do not contain any urea
formaldehyde or asbestos.

 

4.COVENANTS.

 

4.1Notice. Indemnitor shall notify Lender immediately, in writing, of any
existing, pending or threatened Contamination or Environmental Actions or Claims
of which Indemnitor obtains actual knowledge of from Borrower.

 

4.2Use. Indemnitor shall cause Borrower not to use or permit the use or
occupancy of the Property in a manner which will result in Contamination and
Indemnitor shall cause Borrower to take all steps reasonably necessary under the
circumstances including, without limitation, periodic inspections and
assessments of the Property, to determine whether Contamination has occurred.
Notwithstanding the foregoing, Indemnitor may use and permit the use by Borrower
(and tenants and occupants of the Property) of minor, insubstantial amounts of
petroleum products and other substances customarily used in and about
multi-family apartment buildings (e.g., petroleum products used in vehicles
parked on the Property, common household cleaning supplies and other similar
customary materials used in connection with the use and occupancy of
multi-family apartment buildings); provided, however, that (i) all such
substances are used in full compliance with all applicable laws, (ii) no such
substances are released or disposed of on the Property, and (iii) all
indemnities of Indemnitor contained herein extend to such substances and the use
thereof, notwithstanding that the use of such substances may be permitted
hereby.

 

4.3Clean-Up. Subject to obtaining Lender's consent if required under the
Mortgage, Indemnitor shall cause Borrower to initiate Clean-Up of any
Contamination within 15 days after discovery or after written notice to Borrower
from any person or, if the Contamination poses an imminent hazard to the
Property, the public or the environment, within 3 days after discovery or after
reasonable notice of any kind from any person and Indemnitor shall cause
Borrower to diligently pursue such Clean-Up to completion.

 

2 

 

 

4.4Liens. Indemnitor shall cause Borrower to discharge promptly any lien filed
or recorded against the Property relating to any Contamination.

 

5.GENERAL.

 

5.1Survival. The indemnities and covenants contained herein shall survive the
discharge of the Mortgage, whether through full payment of the Note,
foreclosure, deed in lieu of foreclosure or otherwise.

 

5.2Release of Indemnification Obligations. Notwithstanding anything to the
contrary contained herein, the indemnification obligations of the Indemnitor
hereunder shall be released as of the Transition Date, subject to the Lender’s
written confirmation that each of the following conditions has been satisfied in
the Lender’s sole discretion:

 

(a) Lender shall have received at Indemnitor’s expense all environmental testing
and analysis as may be required by Lender in Lender’s sole discretion, including
without limitation, a phase one environmental site assessment, a phase two
environmental site assessment, soil boring tests, water testing, up-gradient and
down-gradient testing, and an asbestos survey.

 

(b) Based on the environmental reports and analysis required by Lender, Lender
shall have determined that the environmental condition of the Property is
satisfactory to the Lender in the Lender’s sole discretion.

 

(c) No Environmental Actions or Claims (as defined above) shall have been
commenced, and no notice of any Environmental Actions or Claims shall have been
given, prior to the Transition Date.

 

5.3Remedies Cumulative. Lender's rights and remedies against Indemnitor
hereunder shall be in addition to and not in lieu of all other rights and
remedies of Lender at law or in equity.

 

5.4Joint and Several Liability. If there is more than one Indemnitor or if
Indemnitor is composed of more than one party, the obligations, representations,
covenants and agreements contained herein are and shall be joint and several as
to each such party.

 

5.5Notices. Any notice, request, demand or other communication required or
permitted under this Environmental Indemnity (unless otherwise expressly
provided herein) shall be given in writing by delivering the same in person to
the intended addressee, by overnight courier service with guaranteed next day
delivery or by certified United States Mail postage prepaid sent to the intended
addressee at the applicable Notice Address or to such different address as
either Indemnitor or Lender shall have designated by written notice to the other
sent in accordance herewith. Such notices shall be deemed given when received
or, if earlier, in the case of delivery by courier service with guaranteed next
day delivery, the next day or the day designated for delivery, or in the case of
delivery by certified United States Mail, 2 days after deposit therein. No
notice to or demand on Indemnitor in any case shall itself entitle Indemnitor to
any other or further notice or demand in similar or other circumstances.

 

3 

 

 

5.6Governing Law. This Agreement shall be construed according to and governed by
the laws of the State.

 

5.7Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon Indemnitor and Indemnitor's successors, assigns and legal
representatives.

 

5.8Construction. Whenever the word Indemnitor is used in this Agreement in the
singular, it shall be held and construed to include all Indemnitors.

 

5.9Severability. A determination that any provision of this Environmental
Indemnity is unenforceable or invalid shall not affect the enforceability or
validity of any other provision, and any determination that the application of
any provision of this Environmental Indemnity to any person or circumstances is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to any other persons or circumstances.

 

5.10Time of the Essence. Time is of the essence of each and every performance
obligation of Indemnitor under this Agreement.

 

6.JOINDER BY BORROWER. Borrower hereby joins in this Environmental Indemnity for
the purpose of agreeing to be bound jointly and severally with Indemnitor under
the indemnification provisions of Paragraph 2 and the representations and
warranties under Paragraph 3.

 

[SIGNATURES ON FOLLOWING PAGE]

 

[Signature Page for Environmental Indemnity]

 

4 

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.

 

WITNESS:   INDEMNITOR:               BLUEROCK RESIDENTIAL GROWTH REIT, INC.    
      /s/ Molly Brown   By: /s/ Michael Konig           Name: /s/ Molly Brown  
Name: Michael Konig                 Title: Authorized Signatory /s/ Dale Pozzi  
              Name: Dale Pozzi                 WITNESS:   BORROWER:            
  BRG ASHTON NC, LLC           /s/ Molly Brown   By: /s/ Jordan Ruddy          
Name: /s/ Molly Brown   Name: Jordan Ruddy                   Title: Authorized
Signatory /s/ Dale Pozzi                 Name: Dale Pozzi      

 



CHARLOTTE 134011 

5 

 

